72 F.3d 919
315 U.S.App.D.C. 280
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ALTON & SOUTHERN RAILWAY, et al.v.BROTHERHOOD OF MAINTENANCE OF WAY EMPLOYEES, et al., Appellants.
No. 95-7176.
United States Court of Appeals, District of Columbia Circuit.
Oct. 19, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto, and the reply, it is


2
ORDERED that the motion for summary affirmance be granted.  The merits of the parties' positions are so clear as to warrant summary action.  See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).  When it is in the public interest to preserve the status quo until final resolution of the basic dispute, the district court has jurisdiction to entertain a request for injunctive relief notwithstanding the limitation imposed by section 8 of the Norris-LaGuardia Act, 29 U.S.C. Sec. 108, on injunctive relief.  Brotherhood of R.R. Trainmen v. Akron & Barberton Belt R.R. Co., 385 F.2d 581, 614 (D.C.Cir.1967), cert. denied, 390 U.S. 923 (1968), ("[A] lack of clean hands may be overcome by a balancing of interests, particularly where the public interest is involved").  In addition, the district court did not abuse its discretion when it granted the preliminary injunction.  See Las Vegas v. Lujan, 891 F.2d 927, 931 (D.C.Cir.1989) (district court's weighing of preliminary injunction factors reviewed under the "abuse of discretion" standard).  Even though the district court could only determine that the appellees had some chance of success on the merits, the irreparable injury to appellees in the event of a strike, together with the clear public interest in avoiding the interruption to commerce inherent in a strike, was sufficient to warrant the preliminary injunction.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.